224 S.W.3d 670 (2007)
Janet L. MIGNONE, Respondent,
Roger W. Mignone, Plaintiff,
v.
Ian Robert TROUTMAN, Appellant.
No. WD 66995.
Missouri Court of Appeals, Western District.
June 5, 2007.
Kathleen M. Hagen, Kansas City, MO, for Respondent.
Joseph M. Backer and Dennis Owens, Kansas City, MO, for Appellant.
Before HOWARD, C.J., and ULRICH and HARDWICK, JJ.

Order
PER CURIAM.
Ian Troutman appeals the trial court's judgment following a jury verdict in favor of Janet Mignone. Troutman argues that because of juror misconduct, a new trial should be granted. Troutman further alleges that the trial court erred in refusing to instruct the jury on comparative fault. We hold that there was no juror misconduct and that the second argument has not been preserved for appeal.
The judgment of the trial court is affirmed. Rule 84.16(b).